               Case 2:16-cr-00046-TLN Document 187 Filed 07/17/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00046-TLN
11
                                   Plaintiff,            ORDER GRANTING EXTENSION OF TIME
12
                           v.
13
     ZALATHIEL AGUILA,
14
                                   Defendant.
15

16

17          On July 16, 2020, the government requested a one-week extension of time, until July 27, 2020,
18 to file its response to Defendant Aquila’s renewed motion for release filed pursuant to 18 U.S.C. §

19 3582(c)(1)(A)(i).

20          The government’s request to file its response brief is granted. The response shall be filed by July
21 27, 2020.

22          IT IS SO ORDERED.
23 DATED: July 16, 2020

24                                                              Troy L. Nunley
25                                                              United States District Judge

26

27

28


      ORDER                                              1
